73 F.3d 370NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John M. TRAVER, Plaintiff-Appellant,v.Randall WEISBERG;  Judge of the Oregon District Court in hisofficial capacity as Judge and individually;  Harold Blank,Judge of the Oregon District Court in his official capacityand individually;  George Covic;  Frank Wall;  Lisa Covic,Defendants-Appellees.
Nos. 94-36066, 95-35347 and 95-35657.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.Decided Dec. 27, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
John M. Traver, Jr. appeals pro se the district court's dismissal of his civil rights action for lack of subject matter jurisdiction.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Federal district courts lack subject matter jurisdiction to review the final determinations of a state court in judicial proceedings "even when the challenge to a state court decision involves federal constitutional issues."   See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).  Accordingly, the district court properly concluded that it lacked subject matter jurisdiction to review Traver's challenges to prior decisions of the Multnomah County (Oregon) District Court denying his motion to dismiss a forcible entry and wrongful detainer action and ordering restitution.  See id.


4
We dismiss Traver's appeal from the district court's denial of his request for a temporary restraining order as moot.  See Mount Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.1992).


5
AFFIRMED IN PART;  DISMISSED IN PART.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3